EXHIBIT 10.4

 

731 OFFICE ONE LLC, 

as assignor

(Borrower)

to

GERMAN AMERICAN CAPITAL CORPORATION

as assignee

(Lender)

ASSIGNMENT
OF LEASES AND RENTS

Dated:             As of February 28, 2014

Location:         731 Lexington Avenue, New York, New York

Location:         731 Lexington Avenue

            New York, New York

 

Condominium

Unit:                Office Unit 1 and Office Unit 2

Block:             1313
Lot:                 1002 and 1003

County:           New York

 

PREPARED BY AND UPON
RECORDATION RETURN TO:

Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention:  Charles E. Schrank, Esq.

 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of the 28 day
of February, 2014 by 731 OFFICE ONE LLC, a Delaware limited liability company,
as assignor, having a principal place of business at c/o Alexander’s, Inc., 210
Route 4 East, Paramus, New Jersey 07652 (together with its successors and
assigns, “Borrower”), to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, having an address at 60 Wall Street, 10th Floor, New York, New York
10005, as assignee (collectively, together with its successors and assigns,
“Lender”). 

W I T N E S S E T H:

A.        This Assignment is given in connection with a loan in the principal
sum of THREE HUNDRED MILLION AND NO/100 DOLLARS ($300,000,000.00) (the “Loan”)
made by Lender to Borrower pursuant to that certain Loan Agreement dated as of
the date hereof between Borrower and Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), and evidenced by that certain Consolidated, Amended and
Restated Promissory Note dated the date hereof made by Borrower to Lender (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Note”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

B.        The Loan is secured by that certain Amended and Restated Mortgage,
Assignment of Leases and Rents and Security Agreement dated the date hereof made
by Borrower for the benefit of Lender (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Mortgage”),
encumbering, as a first mortgage lien thereon, the office condominium units more
particularly described on Exhibit A annexed hereto and made a part hereof and
the buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and improvements now or hereafter located
thereon (collectively, the “Property”). 

C.        Borrower has agreed to execute and deliver this Assignment to further
secure the payment and performance of all of the Obligations under the Note, the
Loan Agreement and the other Loan Documents.

D.       This Assignment is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Borrower of its obligations thereunder and under
the other Loan Documents is secured hereby, and each and every term and
provision of the Loan Agreement and the Note, including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties therein, are hereby incorporated by reference herein as though set
forth in full and shall be considered a part of this Assignment.

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Assignment:


ARTICLE 1
ASSIGNMENT


 

 

--------------------------------------------------------------------------------

 

 


SECTION 1.1                PROPERTY ASSIGNED.  BORROWER HEREBY ABSOLUTELY AND
UNCONDITIONALLY ASSIGNS AND GRANTS TO LENDER THE FOLLOWING PROPERTY, RIGHTS,
INTERESTS AND ESTATES, NOW OWNED OR HEREAFTER ACQUIRED BY BORROWER:


(A)                LEASES.  ALL LEASES, SUBLEASES OR SUBSUBLEASES, LETTINGS,
LICENSES, CONCESSIONS OR OTHER AGREEMENTS (WHETHER WRITTEN OR ORAL AND WHETHER
NOW OR HEREAFTER IN EFFECT) PURSUANT TO WHICH ANY PERSON IS GRANTED A POSSESSORY
INTEREST IN, OR RIGHT TO USE OR OCCUPY ALL OR ANY PORTION OF THE PROPERTY, AND
EVERY MODIFICATION, AMENDMENT OR OTHER AGREEMENT RELATING TO SUCH LEASES,
SUBLEASES, SUBSUBLEASES, OR OTHER AGREEMENTS ENTERED INTO IN CONNECTION WITH
SUCH LEASES, SUBLEASES, SUBSUBLEASES, OR OTHER AGREEMENTS AND EVERY GUARANTEE OF
THE PERFORMANCE AND OBSERVANCE OF THE COVENANTS, CONDITIONS AND AGREEMENTS TO BE
PERFORMED AND OBSERVED BY THE OTHER PARTY THERETO, HERETOFORE OR HEREAFTER
ENTERED INTO, WHETHER BEFORE OR AFTER THE FILING BY OR AGAINST BORROWER OF ANY
PETITION FOR RELIEF UNDER 11 U.S.C. §101 ET SEQ., AS THE SAME MAY BE AMENDED
FROM TIME TO TIME (THE “BANKRUPTCY CODE”) (COLLECTIVELY, THE “LEASES”), TOGETHER
WITH ANY EXTENSION, RENEWAL OR REPLACEMENT OF SAME.  THIS ASSIGNMENT OF EXISTING
AND FUTURE LEASES AND OTHER AGREEMENTS BEING EFFECTIVE WITHOUT ANY FURTHER OR
SUPPLEMENTAL ASSIGNMENT DOCUMENTS.


(B)               RENTS.  ALL RENTS, “ADDITIONAL RENT” (I.E. PASS-THROUGHS FOR
OPERATING EXPENSES, REAL ESTATE TAX ESCALATIONS AND/OR REAL ESTATE TAX
PASS-THROUGHS, PAYMENTS BY TENANTS ON ACCOUNT OF ELECTRICAL CONSUMPTION,
PORTERS’ WAGE ESCALATIONS, CONDENSER WATER CHARGES AND TAP-IN FEES, FREIGHT
ELEVATOR AND HVAC OVERTIME CHARGES, CHARGES FOR EXCESSIVE RUBBISH REMOVAL AND
OTHER SUNDRY CHARGES), RENT EQUIVALENTS, MONIES PAYABLE AS DAMAGES (INCLUDING
PAYMENTS BY REASON OF THE REJECTION OF A LEASE IN A BANKRUPTCY PROCEEDING) OR IN
LIEU OF RENT OR RENT EQUIVALENTS, ROYALTIES (INCLUDING ALL OIL AND GAS OR OTHER
MINERAL ROYALTIES AND BONUSES), INCOME, FEES, RECEIVABLES, RECEIPTS, REVENUES,
DEPOSITS (INCLUDING SECURITY, UTILITY AND OTHER DEPOSITS), ACCOUNTS, CASH,
ISSUES, PROFITS, CHARGES FOR SERVICES RENDERED, AND OTHER PAYMENT AND
CONSIDERATION OF WHATEVER FORM OR NATURE RECEIVED BY OR PAID TO OR FOR THE
ACCOUNT OF OR BENEFIT OF BORROWER, MANAGER OR ANY OF THEIR RESPECTIVE AGENTS OR
EMPLOYEES FROM ANY AND ALL SOURCES ARISING FROM OR ATTRIBUTABLE TO THE PROPERTY
AND THE IMPROVEMENTS, INCLUDING ALL RECEIVABLES, CUSTOMER OBLIGATIONS,
INSTALLMENT PAYMENT OBLIGATIONS AND OTHER OBLIGATIONS NOW EXISTING OR HEREAFTER
ARISING OR CREATED OUT OF THE SALE, LEASE, SUBLEASE, LICENSE, CONCESSION OR
OTHER GRANT OF THE RIGHT OF THE USE AND OCCUPANCY OF THE PROPERTY OR RENDERING
OF SERVICES BY OR ON BEHALF OF BORROWER, AND INSURANCE PROCEEDS, IF ANY, FROM
BUSINESS INTERRUPTION OR OTHER LOSS OF INCOME INSURANCE (COLLECTIVELY, THE
“RENTS”). 


(C)                BANKRUPTCY CLAIMS.  ALL OF BORROWER’S CLAIMS AND RIGHTS (THE
“BANKRUPTCY CLAIMS”) TO THE PAYMENT OF DAMAGES ARISING FROM ANY REJECTION BY A
LESSEE OF ANY LEASE UNDER THE BANKRUPTCY CODE.


(D)               LEASE GUARANTIES.  ALL OF BORROWER’S RIGHT, TITLE AND INTEREST
IN, AND CLAIMS UNDER, ANY AND ALL LEASE GUARANTIES, LETTERS OF CREDIT AND ANY
OTHER CREDIT SUPPORT (INDIVIDUALLY, A “LEASE GUARANTY”, AND COLLECTIVELY, THE
“LEASE GUARANTIES”) GIVEN BY ANY GUARANTOR IN CONNECTION WITH ANY OF THE LEASES
OR LEASING COMMISSIONS (INDIVIDUALLY, A “LEASE GUARANTOR”, AND COLLECTIVELY, THE
“LEASE GUARANTORS”) TO BORROWER.


(E)                PROCEEDS.  ALL PROCEEDS FROM THE SALE OR OTHER DISPOSITION OF
THE LEASES, THE RENTS, THE LEASE GUARANTIES AND/OR THE BANKRUPTCY CLAIMS.


 

2

--------------------------------------------------------------------------------

 

 


(F)                OTHER.  ALL RIGHTS, POWERS, PRIVILEGES, OPTIONS AND OTHER
BENEFITS OF BORROWER AS THE LESSOR UNDER ANY OF THE LEASES AND THE BENEFICIARY
UNDER ANY OF THE LEASE GUARANTIES, INCLUDING, WITHOUT LIMITATION, THE IMMEDIATE
AND CONTINUING RIGHT TO MAKE CLAIMS FOR, AND TO RECEIVE, COLLECT AND ACKNOWLEDGE
RECEIPT FOR ALL RENTS PAYABLE OR RECEIVABLE UNDER THE LEASES AND ALL SUMS
PAYABLE UNDER THE LEASE GUARANTIES OR PURSUANT THERETO (AND TO APPLY THE SAME TO
THE PAYMENT OF THE DEBT OR THE OTHER OBLIGATIONS), AND TO DO ALL OTHER THINGS
WHICH BORROWER OR ANY LESSOR IS OR MAY BECOME ENTITLED TO DO UNDER ANY OF THE
LEASES OR LEASE GUARANTIES.


(G)               ENTRY.  THE RIGHT, SUBJECT TO THE PROVISIONS OF THE LOAN
AGREEMENT, AT LENDER’S OPTION, UPON REVOCATION OF THE LICENSE GRANTED HEREIN, TO
ENTER UPON THE PROPERTY, SUBJECT TO THE RIGHTS OF TENANTS, IN PERSON, BY AGENT
OR BY COURT-APPOINTED RECEIVER, TO COLLECT THE RENTS.


(H)               POWER OF ATTORNEY.  BORROWER’S IRREVOCABLE POWER OF ATTORNEY,
COUPLED WITH AN INTEREST, TO TAKE ANY AND ALL OF THE ACTIONS SET FORTH IN
SECTION 3.1  OF THIS ASSIGNMENT, AND ANY OR ALL OTHER ACTIONS DESIGNATED BY
LENDER FOR THE PROPER MANAGEMENT AND PRESERVATION OF THE PROPERTY, IN ACCORDANCE
WITH THE TERMS SET FORTH IN SECTION 3.1  OF THIS ASSIGNMENT.


(I)                 OTHER RIGHTS AND AGREEMENTS.  ANY AND ALL OTHER RIGHTS OF
BORROWER IN AND TO THE ITEMS SET FORTH IN SUBSECTIONS (A) THROUGH (H) ABOVE, AND
ALL AMENDMENTS, MODIFICATIONS, REPLACEMENTS, RENEWALS AND SUBSTITUTIONS THEREOF.


ARTICLE 2
TERMS OF ASSIGNMENT


SECTION 2.1                PRESENT ASSIGNMENT AND LICENSE BACK.  IT IS INTENDED
BY BORROWER THAT THIS ASSIGNMENT CONSTITUTE A PRESENT, ABSOLUTE ASSIGNMENT OF
THE LEASES, RENTS, LEASE GUARANTIES AND BANKRUPTCY CLAIMS, AND NOT AN ASSIGNMENT
FOR ADDITIONAL SECURITY ONLY.  NEVERTHELESS, SUBJECT TO THE TERMS OF THIS
SECTION 2.1 AND THE TERMS OF THE LOAN AGREEMENT AND THE CASH MANAGEMENT
AGREEMENT, LENDER GRANTS TO BORROWER A REVOCABLE LICENSE TO COLLECT, RECEIVE,
USE AND ENJOY THE RENTS, AS WELL AS ANY SUMS DUE UNDER THE LEASE GUARANTIES. 
BORROWER SHALL HOLD THE RENTS, AS WELL AS ALL SUMS RECEIVED PURSUANT TO ANY
LEASE GUARANTY, OR A PORTION THEREOF SUFFICIENT TO DISCHARGE ALL CURRENT SUMS
DUE ON THE OBLIGATIONS (LESS THE AMOUNT OF ANY RESERVES OR LETTERS OF CREDIT IN
RESPECT THEREOF), IN TRUST FOR THE BENEFIT OF LENDER FOR USE IN THE PAYMENT OF
SUCH SUMS.


SECTION 2.2                NOTICE TO LESSEES.  BORROWER HEREBY AUTHORIZES AND
DIRECTS THE LESSEES NAMED IN THE LEASES, ANY OTHER FUTURE LESSEES OR OCCUPANTS
OF THE PROPERTY AND ALL LEASE GUARANTORS TO PAY OVER TO LENDER OR TO SUCH OTHER
PARTY AS LENDER DIRECTS ALL RENTS AND ALL SUMS DUE UNDER ANY LEASE GUARANTIES,
UPON RECEIPT FROM LENDER OF WRITTEN NOTICE TO THE EFFECT THAT LENDER IS THEN THE
HOLDER OF THIS ASSIGNMENT AND THAT AN EVENT OF DEFAULT EXISTS AND IS CONTINUING,
AND TO CONTINUE SO TO DO UNTIL OTHERWISE NOTIFIED BY LENDER; PROVIDED, HOWEVER,
LENDER MAY ONLY SEND SUCH NOTICES, AND TAKE SUCH ACTIONS RELATIVE TO SUCH RENTS
AND SUMS DUE UNDER ANY LEASE GUARANTIES, AS ARE EXPRESSLY PERMITTED RELATIVE
THERETO PURSUANT TO THE TERMS OF THE LOAN AGREEMENT AND THE CASH MANAGEMENT
AGREEMENT.  SUCH RENTS SHALL BE DISBURSED

3

--------------------------------------------------------------------------------

 

 

 and/or applied in accordance with the terms of the Loan Agreement and the Cash
Management Agreement.


SECTION 2.3                INCORPORATION BY REFERENCE.  ALL REPRESENTATIONS,
WARRANTIES, COVENANTS, CONDITIONS AND AGREEMENTS CONTAINED IN THE LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE MODIFIED, RENEWED, SUBSTITUTED
OR EXTENDED FROM TIME TO TIME, ARE HEREBY MADE A PART OF THIS ASSIGNMENT TO THE
SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET FORTH HEREIN.


ARTICLE 3
REMEDIES


SECTION 3.1                REMEDIES OF LENDER.  UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, THE LICENSE GRANTED TO BORROWER IN SECTION 2.1 OF THIS ASSIGNMENT
SHALL AUTOMATICALLY BE REVOKED AND LENDER SHALL IMMEDIATELY BE ENTITLED TO
POSSESSION OF ALL RENTS AND ALL SUMS DUE UNDER ANY LEASE GUARANTIES, WHETHER OR
NOT LENDER ENTERS UPON OR TAKES CONTROL OF THE PROPERTY; PROVIDED, HOWEVER, THAT
UPON THE WAIVER OR CURE WHICH IS ACCEPTED BY LENDER OF THE EVENT OF DEFAULT, THE
LICENSE GRANTED TO BORROWER IN SECTION 2.1 OF THIS AGREEMENT WILL AUTOMATICALLY
BE REINSTATED.  IN ADDITION, LENDER MAY, AT ITS OPTION, WHILE AN EVENT OF
DEFAULT IS CONTINUING, WITHOUT WAIVING SUCH EVENT OF DEFAULT, WITHOUT REGARD TO
THE ADEQUACY OF THE SECURITY FOR THE OBLIGATIONS, EITHER IN PERSON OR BY AGENT,
NOMINEE OR ATTORNEY, WITH OR WITHOUT BRINGING ANY ACTION OR PROCEEDING, OR BY A
RECEIVER APPOINTED BY A COURT, DISPOSSESS BORROWER AND ITS AGENTS AND SERVANTS
FROM THE PROPERTY, WITHOUT LIABILITY FOR TRESPASS, DAMAGES OR OTHERWISE (OTHER
THAN LIABILITY ARISING AS A DIRECT RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDER OR ITS AGENTS, EMPLOYEES OR AFFILIATES) AND EXCLUDE
BORROWER AND ITS AGENTS OR SERVANTS WHOLLY THEREFROM, AND TAKE POSSESSION OF THE
PROPERTY AND ALL BOOKS, RECORDS AND ACCOUNTS RELATING THERETO, AND HAVE, HOLD,
MANAGE, LEASE AND OPERATE THE PROPERTY ON SUCH TERMS AND FOR SUCH PERIOD OF TIME
AS LENDER MAY DEEM PROPER AND, EITHER WITH OR WITHOUT TAKING POSSESSION OF THE
PROPERTY, IN ITS OWN NAME, DEMAND, SUE FOR OR OTHERWISE COLLECT AND RECEIVE ALL
RENTS AND ALL SUMS DUE UNDER ALL LEASE GUARANTIES, INCLUDING, WITHOUT
LIMITATION, THOSE PAST DUE AND UNPAID (WITH ALL SUCH RENTS AND ALL SUMS DUE
UNDER ANY LEASE GUARANTIES TO BE DEPOSITED INTO THE CLEARING ACCOUNT TO THE
EXTENT AND AS REQUIRED BY THE TERMS OF THE LOAN AGREEMENT AND THE CLEARING
ACCOUNT AGREEMENT), WITH FULL POWER TO MAKE FROM TIME TO TIME ALL ALTERATIONS,
RENOVATIONS, REPAIRS OR REPLACEMENTS THERETO OR THEREOF AS LENDER MAY REASONABLY
DEEM PROPER.  IN ADDITION, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER,
AT ITS OPTION, MAY (1) COMPLETE ANY CONSTRUCTION ON THE PROPERTY IN SUCH MANNER
AND FORM AS LENDER REASONABLY DEEMS ADVISABLE, (2) EXERCISE ALL RIGHTS AND
POWERS OF BORROWER, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO NEGOTIATE,
EXECUTE, CANCEL, ENFORCE OR MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND,
SUE FOR, COLLECT AND RECEIVE ALL RENTS FROM THE PROPERTY AND ALL SUMS DUE UNDER
ANY LEASE GUARANTIES (WITH ALL SUCH RENTS AND ALL SUMS DUE UNDER ANY LEASE
GUARANTIES TO BE DEPOSITED INTO THE CLEARING ACCOUNT TO THE EXTENT AND AS
REQUIRED BY THE TERMS OF THE LOAN AGREEMENT AND THE CLEARING ACCOUNT AGREEMENT),
AND/OR (3) EITHER (I) REQUIRE BORROWER TO PAY MONTHLY IN ADVANCE TO LENDER OR TO
ANY RECEIVER APPOINTED TO COLLECT THE RENTS THE FAIR AND REASONABLE RENTAL VALUE
FOR THE USE AND OCCUPANCY OF SUCH PART OF THE PROPERTY AS MAY BE IN THE
POSSESSION OF BORROWER, OR (II) REQUIRE BORROWER TO VACATE AND SURRENDER
POSSESSION OF THE PROPERTY TO LENDER OR TO SUCH RECEIVER AND, IN DEFAULT
THEREOF, BORROWER MAY BE EVICTED BY SUMMARY PROCEEDINGS OR OTHERWISE.

 


 

4

--------------------------------------------------------------------------------

 

 


SECTION 3.2                OTHER REMEDIES.  NOTHING CONTAINED IN THIS ASSIGNMENT
AND NO ACT DONE OR OMITTED BY LENDER PURSUANT TO THE POWER AND RIGHTS GRANTED TO
LENDER HEREUNDER SHALL BE DEEMED TO BE A WAIVER BY LENDER OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT, THE NOTE, THE MORTGAGE OR THE OTHER LOAN
DOCUMENTS, AND THIS ASSIGNMENT IS MADE AND ACCEPTED WITHOUT PREJUDICE TO ANY OF
THE RIGHTS AND REMEDIES POSSESSED BY LENDER UNDER THE TERMS THEREOF.  THE RIGHT
OF LENDER TO COLLECT THE OBLIGATIONS AND TO ENFORCE ANY OTHER SECURITY THEREFOR
HELD BY IT MAY BE EXERCISED BY LENDER EITHER PRIOR TO, SIMULTANEOUSLY WITH, OR
SUBSEQUENT TO ANY ACTION TAKEN BY IT HEREUNDER.  BORROWER HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO ASSERT ANY SETOFF,
COUNTERCLAIM OR CROSSCLAIM OF ANY NATURE WHATSOEVER WITH RESPECT TO THE
OBLIGATIONS OF BORROWER UNDER THIS ASSIGNMENT, THE LOAN AGREEMENT, THE NOTE, THE
OTHER LOAN DOCUMENTS OR OTHERWISE WITH RESPECT TO THE LOAN IN ANY ACTION OR
PROCEEDING BROUGHT BY LENDER TO COLLECT SAME, OR ANY PORTION THEREOF, OR TO
ENFORCE AND REALIZE UPON THE LIEN AND SECURITY INTEREST CREATED BY THIS
ASSIGNMENT, THE LOAN AGREEMENT, THE NOTE, THE MORTGAGE OR ANY OF THE OTHER LOAN
DOCUMENTS (PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE DEEMED A WAIVER OF
BORROWER’S RIGHT TO ASSERT ANY COMPULSORY COUNTERCLAIM IF SUCH COUNTERCLAIM IS
COMPELLED UNDER LOCAL LAW OR RULE OF PROCEDURE, NOR SHALL THE FOREGOING BE
DEEMED A WAIVER OF BORROWER’S RIGHT TO ASSERT ANY CLAIM WHICH WOULD CONSTITUTE A
DEFENSE, SETOFF, COUNTERCLAIM OR CROSSCLAIM OF ANY NATURE WHATSOEVER AGAINST
LENDER IN ANY SEPARATE ACTION OR PROCEEDING).


SECTION 3.3                OTHER SECURITY.  LENDER MAY (I) TAKE OR RELEASE OTHER
SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, (II) RELEASE ANY
PARTY PRIMARILY OR SECONDARILY LIABLE THEREFOR, AND/OR (III) APPLY ANY OTHER
SECURITY HELD BY IT TO THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, IN EACH
INSTANCE, WITHOUT PREJUDICE TO ANY OF ITS RIGHTS UNDER THIS ASSIGNMENT.


SECTION 3.4                NON-WAIVER.  THE EXERCISE BY LENDER OF THE OPTION
GRANTED IT IN SECTION 3.1 OF THIS ASSIGNMENT AND THE COLLECTION OF THE RENTS AND
THE SUMS DUE UNDER THE LEASE GUARANTIES AND THE APPLICATION THEREOF AS PROVIDED
IN THE LOAN DOCUMENTS SHALL NOT BE CONSIDERED A WAIVER OF ANY DEFAULT OR EVENT
OF DEFAULT BY BORROWER UNDER THE NOTE, THE LOAN AGREEMENT, THE MORTGAGE, THIS
ASSIGNMENT OR THE OTHER LOAN DOCUMENTS.  THE FAILURE OF LENDER TO INSIST UPON
STRICT PERFORMANCE OF ANY TERM HEREOF SHALL NOT BE DEEMED TO BE A WAIVER OF ANY
TERM OF THIS ASSIGNMENT.  BORROWER SHALL NOT BE RELIEVED OF BORROWER’S
OBLIGATIONS HEREUNDER BY REASON OF (A) THE FAILURE OF LENDER TO COMPLY WITH ANY
REQUEST OF BORROWER OR ANY OTHER PARTY TO TAKE ANY ACTION TO ENFORCE ANY OF THE
PROVISIONS HEREOF OR OF THE LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS, (B) THE RELEASE, REGARDLESS OF CONSIDERATION, OF THE WHOLE OR ANY
PART OF THE PROPERTY, OR (C) ANY AGREEMENT OR STIPULATION BY LENDER EXTENDING
THE TIME OF PAYMENT OR OTHERWISE MODIFYING OR SUPPLEMENTING THE TERMS OF THIS
ASSIGNMENT, THE LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS (EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED IN A WRITTEN MODIFICATION OR SUPPLEMENT EXECUTED
BY LENDER).  LENDER MAY RESORT FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS TO ANY OTHER SECURITY HELD BY LENDER IN SUCH ORDER AND MANNER AS
LENDER, IN ITS SOLE DISCRETION, MAY ELECT.  LENDER MAY TAKE ANY ACTION TO
RECOVER THE OBLIGATIONS, OR ANY PORTION THEREOF, OR TO ENFORCE ANY COVENANT
HEREOF WITHOUT PREJUDICE TO THE RIGHT OF LENDER THEREAFTER TO ENFORCE ITS RIGHTS
UNDER THIS ASSIGNMENT.  THE RIGHTS OF LENDER UNDER THIS ASSIGNMENT SHALL BE
SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL BE GIVEN EFFECT TO THE
EXCLUSION OF THE OTHERS.  NO ACT OF LENDER SHALL BE CONSTRUED AS AN ELECTION TO
PROCEED UNDER ANY ONE PROVISION HEREIN TO THE EXCLUSION OF ANY OTHER PROVISION.

 


 

5

--------------------------------------------------------------------------------

 

 


SECTION 3.5                BANKRUPTCY. 


(A)                UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT TO PROCEED IN ITS OWN NAME OR IN THE NAME
OF BORROWER IN RESPECT OF ANY CLAIM, SUIT, ACTION OR PROCEEDING RELATING TO THE
REJECTION OF ANY LEASE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO FILE AND
PROSECUTE, TO THE EXCLUSION OF BORROWER, ANY PROOFS OF CLAIM, COMPLAINTS,
MOTIONS, APPLICATIONS, NOTICES AND OTHER DOCUMENTS, IN ANY CASE IN RESPECT OF
THE LESSEE UNDER SUCH LEASE UNDER THE BANKRUPTCY CODE.


(B)               IF THERE SHALL BE FILED BY OR AGAINST BORROWER A PETITION
UNDER THE BANKRUPTCY CODE, AND BORROWER, AS LESSOR UNDER ANY LEASE, SHALL
DETERMINE TO REJECT SUCH LEASE PURSUANT TO SECTION 365(A) OF THE BANKRUPTCY
CODE, THEN BORROWER SHALL GIVE LENDER NOT LESS THAN TEN (10) DAYS’ PRIOR NOTICE
OF THE DATE ON WHICH BORROWER SHALL APPLY TO THE BANKRUPTCY COURT FOR AUTHORITY
TO REJECT SUCH LEASE.  LENDER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
SERVE UPON BORROWER WITHIN SUCH TEN (10) DAY PERIOD A NOTICE STATING THAT
(I) LENDER DEMANDS THAT BORROWER ASSUME AND ASSIGN THE LEASE TO LENDER PURSUANT
TO SECTION 365 OF THE BANKRUPTCY CODE, AND (II) LENDER COVENANTS TO CURE OR
PROVIDE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE UNDER THE LEASE.  IF LENDER
SERVES UPON BORROWER THE NOTICE DESCRIBED IN THE PRECEDING SENTENCE, BORROWER
SHALL NOT SEEK TO REJECT THE LEASE AND SHALL COMPLY WITH THE DEMAND PROVIDED FOR
IN CLAUSE (I) OF THE PRECEDING SENTENCE WITHIN THIRTY (30) DAYS AFTER LENDER’S
NOTICE SHALL HAVE BEEN GIVEN, SUBJECT TO THE PERFORMANCE BY LENDER OF THE
COVENANT PROVIDED FOR IN CLAUSE (II) OF THE PRECEDING SENTENCE.


ARTICLE 4
NO LIABILITY, FURTHER ASSURANCES


SECTION 4.1                NO LIABILITY OF LENDER.  THIS ASSIGNMENT SHALL NOT BE
CONSTRUED TO BIND LENDER TO THE PERFORMANCE OF ANY OF THE COVENANTS, CONDITIONS
OR PROVISIONS CONTAINED IN ANY LEASE OR LEASE GUARANTY OR OTHERWISE IMPOSE ANY
OBLIGATION UPON LENDER.  LENDER SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY
BORROWER RESULTING FROM LENDER’S FAILURE TO LET THE PROPERTY DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR FROM ANY OTHER ACT OR OMISSION OF LENDER
IN MANAGING THE PROPERTY DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNLESS
SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
LENDER OR ITS AGENTS, EMPLOYEES OR AFFILIATES.  LENDER SHALL NOT BE OBLIGATED TO
PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY UNDER THE LEASES OR ANY
LEASE GUARANTIES OR UNDER OR BY REASON OF THIS ASSIGNMENT AND BORROWER SHALL
INDEMNIFY LENDER FOR, AND HOLD LENDER HARMLESS, PRIOR TO THE TIME THAT LENDER OR
ITS AFFILIATE OR DESIGNEE SHALL BECOME THE OWNER OF THE PROPERTY, FROM, (A) ANY
AND ALL LIABILITY, LOSS OR DAMAGE (EXCLUDING CONSEQUENTIAL OR PUNITIVE DAMAGES)
WHICH MAY OR MIGHT BE INCURRED UNDER THE LEASES, ANY LEASE GUARANTIES OR UNDER
OR BY REASON OF THIS ASSIGNMENT, AND (B) ANY AND ALL CLAIMS AND DEMANDS
WHATSOEVER, INCLUDING THE DEFENSE OF ANY SUCH CLAIMS OR DEMANDS WHICH MAY BE
ASSERTED AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS AND UNDERTAKINGS ON
ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS
CONTAINED IN THE LEASES OR ANY LEASE GUARANTIES, UNLESS CAUSED BY THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF LENDER OR ITS AGENTS, EMPLOYEES
OR AFFILIATES.  SHOULD LENDER INCUR ANY SUCH LIABILITY, THE AMOUNT THEREOF,
INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES AND COSTS, SHALL BE
SECURED BY THIS ASSIGNMENT AND BY THE MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
BORROWER SHALL REIMBURSE LENDER THEREFOR IMMEDIATELY UPON DEMAND AND UPON THE
FAILURE OF

6

--------------------------------------------------------------------------------

 

 

Borrower so to do Lender may, at its option and upon ten (10) days’ prior
written notice, declare the Obligations to be immediately due and payable. 
Unless and until Lender or its Affiliate or designee shall become the owner of
the Property, this Assignment shall not operate to place any obligation or
liability for the control, care, management or repair of the Property upon
Lender, nor for the carrying out of any of the terms and conditions of the
Leases or any Lease Guaranties; nor shall it operate to make Lender responsible
or liable for any waste committed on the Property by the tenants or any other
parties, or for any dangerous or defective condition of the Property, including,
without limitation, the presence of any Hazardous Substances (as defined in the
Environmental Indemnity), or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger, unless caused by the gross negligence,
willful misconduct or bad faith of Lender or its agents, employees or
Affiliates.


SECTION 4.2                NO MORTGAGEE IN POSSESSION.  NOTHING HEREIN CONTAINED
SHALL BE CONSTRUED AS CONSTITUTING LENDER A “MORTGAGEE IN POSSESSION” IN THE
ABSENCE OF THE TAKING OF ACTUAL POSSESSION OF THE PROPERTY BY LENDER.  IN THE
EXERCISE OF THE POWERS HEREIN GRANTED LENDER, NO LIABILITY SHALL BE ASSERTED OR
ENFORCED AGAINST LENDER, ALL SUCH LIABILITY BEING EXPRESSLY WAIVED AND RELEASED
BY BORROWER, UNLESS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD
FAITH OF LENDER OR ITS AGENTS, EMPLOYEES OR AFFILIATES.


SECTION 4.3                FURTHER ASSURANCES.  BORROWER WILL, AT THE COST OF
BORROWER, AND WITHOUT EXPENSE TO LENDER, DO, EXECUTE, ACKNOWLEDGE AND DELIVER
ALL AND EVERY SUCH FURTHER ACTS, CONVEYANCES, ASSIGNMENTS, NOTICES OF
ASSIGNMENTS, TRANSFERS AND ASSURANCES AS LENDER SHALL, FROM TIME TO TIME,
REASONABLY REQUIRE FOR THE BETTER ASSURING, CONVEYING, ASSIGNING, TRANSFERRING
AND CONFIRMING UNTO LENDER THE PROPERTY AND RIGHTS HEREBY ASSIGNED OR INTENDED
NOW OR HEREAFTER SO TO BE, OR WHICH BORROWER MAY BE OR MAY HEREAFTER BECOME
BOUND TO CONVEY OR ASSIGN TO LENDER, OR FOR CARRYING OUT THE INTENTION OR
FACILITATING THE PERFORMANCE OF THE TERMS OF THIS ASSIGNMENT OR FOR FILING,
REGISTERING OR RECORDING THIS ASSIGNMENT AND, ON DEMAND, WILL EXECUTE AND
DELIVER, AND HEREBY AUTHORIZES LENDER TO EXECUTE IN THE NAME OF BORROWER TO THE
EXTENT LENDER MAY LAWFULLY DO SO, ONE OR MORE FINANCING STATEMENTS, CHATTEL
MORTGAGES OR COMPARABLE SECURITY INSTRUMENTS, TO EVIDENCE MORE EFFECTIVELY THE
LIEN AND SECURITY INTEREST HEREOF IN AND UPON THE LEASES.


ARTICLE 5
MISCELLANEOUS PROVISIONS


SECTION 5.1                CONFLICT OF TERMS.  IN CASE OF ANY CONFLICT BETWEEN
THE TERMS OF THIS ASSIGNMENT AND THE TERMS OF THE LOAN AGREEMENT, THE TERMS OF
THE LOAN AGREEMENT SHALL PREVAIL.


SECTION 5.2                NO ORAL CHANGE.  THIS ASSIGNMENT AND ANY PROVISIONS
HEREOF MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR
TERMINATED ORALLY, OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF BORROWER OR
LENDER, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY(IES) AGAINST
WHOM THE ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION, CHANGE,
DISCHARGE OR TERMINATION IS SOUGHT.


SECTION 5.3                GENERAL DEFINITIONS.  UNLESS THE CONTEXT CLEARLY
INDICATES A CONTRARY INTENT OR UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
WORDS USED IN THIS ASSIGNMENT MAY BE

 

7

--------------------------------------------------------------------------------

 

used interchangeably in the singular or plural form and the word  “Borrower”
shall mean “each Borrower and any subsequent owner or owners of the Property or
any part thereof or interest therein,” the word “Lender” shall mean “Lender and
any subsequent holder of the Note,” the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by the Loan Agreement,” the word
“Property” shall include any portion of the Property and any interest therein,
and the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall include
any and all reasonable, out-of-pocket attorneys’, paralegal and law clerk fees
and disbursements, including, but not limited to, reasonable fees and
disbursements at the pre-trial, trial and appellate levels, incurred or paid by
Lender in protecting its interest in the Property, the Leases and/or the Rents
and/or in enforcing its rights hereunder.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms.


SECTION 5.4                INAPPLICABLE PROVISIONS.  IF ANY PROVISION OF THIS
ASSIGNMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAWS EFFECTIVE DURING THE TERM OF THIS ASSIGNMENT, SUCH PROVISION SHALL
BE FULLY SEVERABLE AND THIS ASSIGNMENT SHALL BE CONSTRUED AND ENFORCED AS IF
SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF
THIS ASSIGNMENT, AND THE REMAINING PROVISIONS OF THIS ASSIGNMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS ASSIGNMENT, UNLESS SUCH
CONTINUED EFFECTIVENESS OF THIS ASSIGNMENT, AS MODIFIED, WOULD BE CONTRARY TO
THE BASIC UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS EXPRESSED HEREIN.


SECTION 5.5                GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS. 
WITH RESPECT TO MATTERS RELATING TO THE CREATION, PERFECTION AND PROCEDURES
RELATING TO THE ENFORCEMENT OF THIS ASSIGNMENT, THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH
THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET FORTH
ABOVE IN THIS PARAGRAPH AND TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES SHALL GOVERN ALL MATTERS RELATING TO THIS ASSIGNMENT AND THE OTHER
LOAN DOCUMENTS AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR
THEREUNDER.  ALL PROVISIONS OF THE LOAN AGREEMENT INCORPORATED HEREIN BY
REFERENCE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, AS SET
FORTH IN THE GOVERNING LAW PROVISION OF THE LOAN AGREEMENT.


SECTION 5.6                TERMINATION OF ASSIGNMENT.  UPON THE INDEFEASIBLE
PAYMENT IN FULL OF THE LOAN, THIS ASSIGNMENT SHALL BECOME AND BE VOID AND OF NO
EFFECT.


SECTION 5.7                NOTICES.  ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS
HEREUNDER SHALL BE DELIVERED IN ACCORDANCE WITH SECTION 10.6 OF THE LOAN
AGREEMENT.


SECTION 5.8                WAIVER OF TRIAL BY JURY.  BORROWER HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,

8

--------------------------------------------------------------------------------

 

 

AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS ASSIGNMENT, THE NOTE,
THE MORTGAGE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER. 


SECTION 5.9                EXCULPATION.  THE PROVISIONS OF SECTION 10.1 OF THE
LOAN AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS ASSIGNMENT TO THE
SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET FORTH HEREIN.


SECTION 5.10            SUCCESSORS AND ASSIGNS.  THIS ASSIGNMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF BORROWER AND LENDER AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS FOREVER.  LENDER SHALL HAVE THE
RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS UNDER THIS ASSIGNMENT IN CONNECTION WITH
ANY ASSIGNMENT OF THE LOAN AND THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS
OF THE LOAN AGREEMENT.  ANY SUCH ASSIGNEE OR TRANSFEREE OF LENDER SHALL BE
ENTITLED TO ALL THE BENEFITS AFFORDED TO LENDER UNDER THIS ASSIGNMENT.  BORROWER
SHALL NOT HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS OR OBLIGATIONS UNDER
THIS ASSIGNMENT OTHER THAN IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT,
AND ANY ATTEMPTED ASSIGNMENT IN CONTRAVENTION OF THE LOAN AGREEMENT SHALL BE
NULL AND VOID.


SECTION 5.11            HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF THE VARIOUS
PARAGRAPHS OF THIS ASSIGNMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
TO BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


SECTION 5.12            JOINT AND SEVERAL LIABILITY.  IF MORE THAN ONE PERSON
HAS EXECUTED THIS AGREEMENT AS “BORROWER,” THE REPRESENTATIONS, COVENANTS,
WARRANTIES AND OBLIGATIONS OF ALL SUCH PERSONS HEREUNDER SHALL BE JOINT AND
SEVERAL.


SECTION 5.13            CONFLICT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THIS ASSIGNMENT AND THE LOAN AGREEMENT, THE PROVISIONS OF THE LOAN
AGREEMENT SHALL CONTROL.


ARTICLE 6
NEW YORK LAW PROVISIONS


SECTION 6.1                IN THE EVENT OF ANY INCONSISTENCIES BETWEEN THE TERMS
AND CONDITIONS OF THIS ARTICLE 6 AND THE OTHER TERMS AND CONDITIONS OF THIS
ASSIGNMENT, THE TERMS AND CONDITIONS OF THIS ARTICLE 6 SHALL CONTROL AND BE
BINDING.


SECTION 6.2                EXCEPT AS NOT PROHIBITED UNDER THE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT, BORROWER HEREBY COVENANTS AND AGREES WITH LENDER THAT
WITHOUT THE WRITTEN CONSENT OF LENDER FIRST HAD AND OBTAINED, SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED AND DEEMED GIVEN TO THE
EXTENT SET FORTH IN THE LOAN AGREEMENT, BORROWER WILL NOT

9

--------------------------------------------------------------------------------

 

 

accept, surrender, terminate, cancel, abridge or modify any of the terms,
covenants and conditions of any Lease and will not collect prepayments of
installments of rent to become due thereunder for more than thirty (30) days in
advance.  The provisions of this Section 6.2 shall be enforceable as provided in
Section 291-f of the Real Property Law of New York with respect to Leases
covered by said section; as to Leases not covered by said section, Lender shall
be entitled to enforce the foregoing in any manner permitted by law or equity. 
Borrower further agrees that upon demand of Lender, Borrower will enter into a
similar agreement with Lender pursuant to Section 291-f of the Real Property Law
of New York providing for the above with Lender with respect to any Lease
hereafter executed by Borrower relating to space in the Property;
notwithstanding the provisions of this sentence, it is understood and agreed
that the remaining provisions of this Section 6.2 shall also apply to Leases
hereafter executed.  During the continuance of an Event of Default, Borrower
hereby irrevocably appoints Lender the attorney in-fact of Borrower to execute
any such agreement on behalf of Borrower and to deliver to the tenant to whose
Lease such agreement relates the written notice referred to in Section 291-f of
the Real Property Law of New York whether or not such Lease is one to which such
Section 291-f is applicable.

[NO FURTHER TEXT ON THIS PAGE]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has executed this Assignment the day and year first
above written.

731 OFFICE ONE LLC, a Delaware limited liability company

 

By:            731 OFFICE ONE HOLDING LLC, a Delaware limited liability company,
its sole member




By:      Alexander’s, Inc., a Delaware corporation, its sole member


By:      /s/ Alan Rice                           
e                                 
            Name: Alan Rice
            Title: Secretary 

 

731 Lexington – Assignment of Leases and Rents

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

STATE OF NEW YORK          )
                                                   )        ss.:
COUNTY OF NEW YORK      )

On the 24th day of February in the year 2014 before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan Rice, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.  Witness my hand and official seal.

/s/ Katherine G Cornish                     

Notary Public

Katherine G Cornish

Notary Public, State of New York

No. 01CO6267931

Qualified in New York County

Certificate Filed in New York County

Commission Expires August 27, 2016

 

731 Lexington – Assignment of Leases and Rents

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

The Condominium Unit (in the Building located at and known as Beacon Court
Condominium and by Street Number 151 East 58th Street, New York), designated and
described as Office Unit 1 and Office Unit 2 (hereinafter called the "Units") in
the Declaration (hereinafter called "Declaration") made by the Sponsor under the
Condominium Act of The State of New York (Article 9-B of the Real Property Law
of the State of New York), dated 12/4/2003 and recorded 2/3/2004 in the Office
of the Register The City of New York, County of New York, as CRFN 2004000064392,
as amended and restated by Amended and Restated Declaration dated 2/8/2005,
recorded 3/9/2005 in CRFN 2005000139245, establishing a plan for Condominium
ownership of said Building and the land upon which the same is erected
(hereinafter sometimes collectively called the "Property") and also designated
and described as Tax Lots No. 1002 and 1003, respectively, Block 1313 Section 5,
Borough of Manhattan on the Tax Map of the Real property assessment department
of the City of New York and on the floor plans of said Building certified by
Peter Claman, Registered Architect on 1/30/2004 and filed as Condominium Plan
No. 1350 on 2/3/2004 in the aforesaid Register's Office in CRFN 2004000064383,
amended Floor Plans filed as Condominium Plan No. 1350-A on 3/9/2005 in CRFN
2005000139246.

The land upon which the Building containing the Unit is erected as follows:

DESCRIPTION OF THE LAND

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the southerly side of East
59th Street and the westerly side of Third Avenue;

RUNNING THENCE southerly along the westerly side of Third Avenue, 200 feet l0
inches to the northerly side of East 58th Street;

THENCE westerly along the northerly side of East 58th Street 420 feet to the
easterly side of Lexington Avenue;

THENCE northerly along the easterly side of Lexington Avenue, 200 feet 10 inches
to the southerly side of East 59th Street;

THENCE easterly along the southerly side of East 59th Street, 420 feet to the
point or place of BEGINNING.

TOGETHER with the benefits and SUBJECT to the burdens of the easements set forth
in the deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation dated as of 8/1/2001 and recorded 8/8/2001 in Reel 3339 Page 1100.

DESCRIPTION OF THE COMMERCIAL PREMISES:

 

--------------------------------------------------------------------------------

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the southerly side of
East  59th Street and the westerly side of Third Avenue;

RUNNING THENCE southerly along the westerly side of Third Avenue, 200 feet l0 
inches to the northerly side of East 58th Street;

THENCE westerly along the northerly side of East 58th Street, 420 feet to the 
easterly side of Lexington Avenue;

THENCE northerly along the easterly side of Lexington Avenue, 200 feet 1 inches 
to the southerly side of East 59th Street;

THENCE easterly, along the southerly side of East 59th Street, 420 feet to the 
point or place of BEGINNING.

TOGETHER with the benefits and SUBJECT to the burdens of the easements set
forth  in the deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation dated as of 8/1/2001 and recorded 8/8/2001 in Reel 3339 Page 1100.

LESS and EXCEPT:

ALL that portion of the below described parcel lying between a lower horizontal
plan drawn at elevation 512 feet 02 inches above the datum level used by the
Topographical Bureau, Borough of Manhattan, which is 1 feet 9 inches above
National Geodetic Survey Vertical Datum of 1929, mean sea level, Sandy Hook, New
Jersey and an upper horizontal plan drawn at 809 feet 2 inches above such datum
level, bounded and described as follows:

BEGINNING at a point distant 48 feet 8 inches north of the northerly line of
East 58th Street and 30 feet 9 inches east of easterly line of Lexington Avenue;

RUNNING THENCE northerly parallel with the easterly line of Lexington Avenue, 12
feet 6 inches;

THENCE westerly parallel with the northerly line of East 58th Street, 5 feet 10
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 78 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 5 feet 10
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 12 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 103 feet 6
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6 
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

2

--------------------------------------------------------------------------------

 

 

THENCE southerly parallel with the easterly line of Lexington Avenue, 88 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 103 feet 6
inches to the point or place of BEGINNING.

DESCRIPTION OF THE RESIDENTIAL PREMISES

All that portion of the below described parcel lying between a lower horizontal
plane drawn at elevation 512 feet 2 inches above the datum level used by the
Topographical Bureau, Borough of Manhattan, which is 2 feet 9 inches above
National Geodetic Survey Vertical Datum of 1929, mean sea level, Sandy Hook, New
Jersey and an upper horizontal plane drawn at 809 feet 2 inches above such datum
level, bounded and described as follows:

BEGINNING at a point distant 48 feet 8 inches north of the northerly line of
East 58th Street and 30 feet 9 inches East of easterly line of Lexington Avenue:

RUNNING THENCE northerly parallel with easterly line of Lexington Avenue, 12
feet 6 inches;

THENCE westerly parallel with the northerly line of East 58th Street, 5 feet l0
feet;

THENCE northerly parallel with the easterly line of Lexington Avenue, 78 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 5 feet l0
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 12 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 103 feet 6
feet;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 88 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 103 feet 6
inches to the point or place of BEGINNING.

TOGETHER with an undivided 49.0559% and 14.0095% interests, respectively, in the
Common Elements of the Property as described in the Declaration (hereinafter
called the "Common Elements") recorded as CRFN 2004000064392.

 

3



     

 

 



 